DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/14/2022 has been entered.

Response to Amendment
The Amendment filed 06/14/2022 has been entered. Claims 1-20 are canceled. Claims 21-40 are added. Claims 21-40 are pending in the application.

Claim Objections
Claims 30-33 are objected to because of the following informalities:
Claims 30-33 recites “The method according to claim 24”; however, it should recite “The method according to claim 29”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29, 31, 36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitations "the terminal" and “said terminal”. There are insufficient antecedent basis for these limitations in the claim.
Claim 31 recites the limitation "the terminal". There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "said terminal". There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the terminal". There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-31, and 34-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herzig et al. (hereinafter Herzig ), US 20180374000 A1.

Regarding independent claim 21, Herzig discloses a method for determining a conversational agent of a human-machine interface on a terminal (Fig. 1, 102; [0032]-[0033]), said conversational agent being configured for interactions with a user of said human- machine interface of said terminal ([0020] discloses generating a plurality of personality traits for a virtual agent from the generated plurality of analyzed data), the method comprising: 
a) upon reception by a server (Fig. 1, 112; [0032]-[0033]) of a request from the terminal for interaction with the conversational agent (Fig. 2, 202; [0036] describes input data is received. Input data may be utilized to build the customer satisfaction prediction model. Input data may include social media conversations (e.g., historical dialogs and previous social media interactions) between a customer and virtual agent, and other written communication (e.g., emails and questionnaires) generated by the customer), computing by said server, based on at least one of a user produced text or a user accessed text, a plurality of scores of respective user personality data items (Fig. 2, 204; [0038] describes the personality traits of the customer and agent are extracted using an external extraction engine. The external extraction engine may analyze the data generated by the customer and virtual agent, and may extract the personality features of the customer and virtual agent based on the data entered into the external extraction engine; Fig. 2, 208; [0041] describes features are extracted from each interaction between the customer and virtual agent, or the first interaction with the customer. The data generated may be entered into known classifiers to extract features related to personality traits, emotions (i.e., emotion expressed in the content of the data) and the text (i.e., extracted from content of previous conversations). The extracted features may include the word choices and phrases of the customer and the virtual agent, any indication of the customer's emotional state, and the determined personality traits of the customer and the virtual agent; Fig. 2, 210; [0042] describes the previously received data may include the extracted features, the personality traits of the customer and virtual agent, and the customer satisfaction determination that are then entered into a known optimization solver to determine the parameters that yield the best function for predicting the satisfaction of the customer. The best function may be the function with the lowest error for predicting customer satisfaction for the training data. After the data is analyzed by the optimization solver, a known external engine may generate the numeric parameters for each of the personality traits for the virtual agent; [0043] discloses the received data is analyzed by the optimization solver. An external engine, then, generates the following numeric parameters for each of the personality traits for the optimal virtual agent: Openness=0.3; Conscientiousness=0.6; Extraversion=0.49; Agreeableness=0.7; and Neuroticism=0.4.);
b) selecting by the server a plurality of conversational agent specimens, each conversational agent specimen being related to one of said user personality data items (Fig. 3; [0046]-[0047] describes the personality-based virtual agent optimization program 110a, 110b identifies the customer, retrieves data related to the customer, utilizes a questionnaire, emails and other forms of communication (e.g., facial expression and speech) to determine the personality traits of the customer; [0049]-[0053] describes the customer personality traits are retrieved, adds constraints on the personality traits of the virtual agent; [0054] discloses the personality trait values of the optimal virtual agent are determined. The output of the constrained optimization solver may be a list of the personality traits with the appropriate levels ranging from 0 to 1 for each personality trait that the optimal virtual agent may possess to maximize the satisfaction of the customer. The output of the constrained optimization solver may be the set of personality trait values for the agent that may create the optimal agent for this interaction with the customer; [0055] describes the personality traits of the customer, the generated constraints on the personality traits of the virtual agent, and the function generated at 308 are entered into the constrained optimization solver to determine the personality traits for the optimal virtual agent for the current interaction with the customer. Based on the optimization process, the personality traits of the optimal virtual agent for this interaction with this given customer should be as follows: Openness=0.6; Conscientiousness=0.81; Extraversion=0.63; Agreeableness=0.86; and Neuroticism=0.25);
c) sending by the server to the terminal a response message to said request, said response message comprising a conversational agent resulting from a combination of said selected conversational agent specimens, weighted by said scores ([0056] discloses the process of inputting the generated data and creating the optimal virtual agent may be performed by another known program to continue the customer interaction. Depending on the other program used, the data generated from the personality-based virtual agent optimization program 110a, 110b may be utilized to generate data to continue the virtual chat with the customer).

Regarding dependent claim 23, Herzig teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Herzig discloses wherein the sending by the server comprises: copying in the response message at least one of said scores of user personality data items and said conversational agent resulting from said combination, to the terminal or to another server ([0055]-[0056] describes the personality traits of the customer, the generated constraints on the personality traits of the virtual agent, and the function generated at 308 are entered into the constrained optimization solver to determine the personality traits for the optimal virtual agent for the current interaction with the customer. Based on the optimization process, the personality traits of the optimal virtual agent for this interaction with this given customer should be as follows: Openness=0.6; Conscientiousness=0.81; Extraversion=0.63; Agreeableness=0.86; and Neuroticism=0.25. The process of inputting the generated data and creating the optimal virtual agent may be performed by another known program to continue the customer interaction. Depending on the other program used, the data generated from the personality-based virtual agent optimization program 110a, 110b may be utilized to generate data to continue the virtual chat with the customer).

Regarding dependent claim 24, Herzig teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Herzig discloses wherein said combination weighted by said scores comprises at least one of a weighted mean, a weighted mode, and a weighted median of said scores ([0043]-[0044] describes the personality traits of the customer include secretive and introversive, and the personality traits of the virtual agent include openness, extroversive and agreeableness. An external engine, then, generates the following numeric parameters for each of the personality traits for the optimal virtual agent: Openness=0.3; Conscientiousness=0.6; Extraversion=0.49; Agreeableness=0.7; and Neuroticism=0.4. The parameters are entered into the following function:
D(. . . , f c , f a, θ, . . . )=θ1 ·f c+θ2 ·f a+θ3(fa −f c)+. . . ).
Where fc represents the numeric value for personality traits for the customer, and fa represents the numeric value for the personality traits for the virtual agent. The θ value represents the parameters that may yield minimal error in the calculation of the customer satisfaction score as determined by the optimization solver).

Regarding dependent claim 25, Herzig teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Herzig discloses wherein said user personality data items comprise at least one of interest attention, openness, conscientiousness, extraversion, agreeableness, or neuroticism ([0028] discloses the personality traits, for example, may include the commonly accepted Big Five traits: Agreeableness (e.g., altruism, cooperation, modesty, uncompromising, sympathy and trust); Conscientiousness (e.g., achievement striving, cautiousness, dutifulness, orderliness, self-discipline and self-efficacy); Extraversion (e.g., activity level, assertiveness, cheerfulness, excitement-seeking, outgoing and gregariousness); Neuroticism (e.g., fiery, prone to worry, melancholy, immoderation, self-conscientiousness and susceptible to stress); and Openness (e.g., adventurous, artistic interests, emotionality, imagination, intellectual and authority-challenging)).

Regarding dependent claim 26, Herzig teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Herzig discloses wherein said scores comprise at least one of a degree of interest, an openness parameter, a conscientiousness parameter, an extraversion parameter, an agreeableness parameter, or a neuroticism parameter ([0043] describes the personality traits of the customer include secretive and introversive, and the personality traits of the virtual agent include openness, extroversive and agreeableness. An external engine, then, generates the following numeric parameters for each of the personality traits for the optimal virtual agent: Openness=0.3; Conscientiousness=0.6; Extraversion=0.49; Agreeableness=0.7; and Neuroticism=0.4).

Regarding dependent claim 27, Herzig teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Herzig discloses wherein said scores of personality data items comprise numerical parameters corresponding to integers greater than or equal to 0 and less than or equal to 10 or 100, said parameters being selected among a degree of interest, an openness parameter, a conscientiousness parameter, an extraversion parameter, an agreeableness parameter, and a neuroticism parameter ([0043] describes the personality traits of the customer include secretive and introversive, and the personality traits of the virtual agent include openness, extroversive and agreeableness. An external engine, then, generates the following numeric parameters for each of the personality traits for the optimal virtual agent: Openness=0.3; Conscientiousness=0.6; Extraversion=0.49; Agreeableness=0.7; and Neuroticism=0.4).

Regarding dependent claim 28, Herzig teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Herzig discloses comprising installing said conversational agent resulting from said combination on at least one of the terminal or the server (Fig. 1, 110a-110b; [0034] discloses a user using a client computer 102 or a server computer 112 may use the personality-based virtual agent optimization program 110a, 110b (respectively) to optimize the personality trait levels of virtual agents based on predicted customer satisfaction).

Regarding independent claim 29, Herzig discloses a method implemented by a processor of an electronic terminal (Fig. 1, 104, 102; [0032]-[0033]), comprising:
a) transmitting to a server (Fig. 1, 112; [0032]-[0033]) a request for interaction with a conversational agent of a human- machine interface of the terminal (Fig. 2, 202; [0036] describes input data is received. Input data may be utilized to build the customer satisfaction prediction model. Input data may include social media conversations (e.g., historical dialogs and previous social media interactions) between a customer and virtual agent, and other written communication (e.g., emails and questionnaires) generated by the customer);
b) receiving from the server, a response message to said request, said response message comprising at least one conversational agent, each of said at least one conversational agent corresponding to a combination of conversational agent specimens, each conversational agent specimen being related to one user personality data item, the combination being weighted by scores of respective user personality data items (Fig. 2, 204; [0038] describes the personality traits of the customer and agent are extracted using an external extraction engine. The external extraction engine may analyze the data generated by the customer and virtual agent, and may extract the personality features of the customer and virtual agent based on the data entered into the external extraction engine; Fig. 2, 208; [0041] describes features are extracted from each interaction between the customer and virtual agent, or the first interaction with the customer. The data generated may be entered into known classifiers to extract features related to personality traits, emotions (i.e., emotion expressed in the content of the data) and the text (i.e., extracted from content of previous conversations). The extracted features may include the word choices and phrases of the customer and the virtual agent, any indication of the customer's emotional state, and the determined personality traits of the customer and the virtual agent; Fig. 2, 210; [0042] describes the previously received data may include the extracted features, the personality traits of the customer and virtual agent, and the customer satisfaction determination that are then entered into a known optimization solver to determine the parameters that yield the best function for predicting the satisfaction of the customer. The best function may be the function with the lowest error for predicting customer satisfaction for the training data. After the data is analyzed by the optimization solver, a known external engine may generate the numeric parameters for each of the personality traits for the virtual agent; [0043] discloses the received data is analyzed by the optimization solver. An external engine, then, generates the following numeric parameters for each of the personality traits for the optimal virtual agent: Openness=0.3; Conscientiousness=0.6; Extraversion=0.49; Agreeableness=0.7; and Neuroticism=0.4.); and
c) determining a conversational agent configured for interactions via the human-machine interface of said terminal, based on the received at least one conversational agent (Fig. 3; [0046]-[0047] describes the personality-based virtual agent optimization program 110a, 110b identifies the customer, retrieves data related to the customer, utilizes a questionnaire, emails and other forms of communication (e.g., facial expression and speech) to determine the personality traits of the customer; [0049]-[0053] describes the customer personality traits are retrieved, adds constraints on the personality traits of the virtual agent; [0054] discloses the personality trait values of the optimal virtual agent are determined. The output of the constrained optimization solver may be a list of the personality traits with the appropriate levels ranging from 0 to 1 for each personality trait that the optimal virtual agent may possess to maximize the satisfaction of the customer. The output of the constrained optimization solver may be the set of personality trait values for the agent that may create the optimal agent for this interaction with the customer; [0055] describes the personality traits of the customer, the generated constraints on the personality traits of the virtual agent, and the function generated at 308 are entered into the constrained optimization solver to determine the personality traits for the optimal virtual agent for the current interaction with the customer. Based on the optimization process, the personality traits of the optimal virtual agent for this interaction with this given customer should be as follows: Openness=0.6; Conscientiousness=0.81; Extraversion=0.63; Agreeableness=0.86; and Neuroticism=0.25; [0056] discloses the process of inputting the generated data and creating the optimal virtual agent may be performed by another known program to continue the customer interaction. Depending on the other program used, the data generated from the personality-based virtual agent optimization program 110a, 110b may be utilized to generate data to continue the virtual chat with the customer).

Regarding dependent claim 30, Herzig teaches all the limitations as set forth in the rejection of claim 24 that is incorporated. Herzig discloses comprising installing said determined conversational agent on said electronic terminal (Fig. 1, 110a-110b; [0034] discloses a user using a client computer 102 or a server computer 112 may use the personality-based virtual agent optimization program 110a, 110b (respectively) to optimize the personality trait levels of virtual agents based on predicted customer satisfaction).

Regarding dependent claim 31, Herzig teaches all the limitations as set forth in the rejection of claim 24 that is incorporated. Herzig discloses further comprising initializing the terminal by the user, prior to implementing the transmitting, receiving and determining ([0027] discloses generating a default virtual agent for the customer. The generated default virtual agent, however, may exclude the optimal levels for maximizing the customer satisfaction. Instead, the generated default virtual agent may be a default virtual agent and not an optimal virtual agent to best match the personality traits of the customer. To utilize the generated default virtual agent in the personality-based virtual agent optimization program, minimal constraints may be applied on the personality trait values of the generated default virtual agent).

Regarding independent claim 34, it is a medium claim that corresponding to the method of claim 21. Therefore, it is rejected for the same reason as claim 21 above. Herzig further teaches a non-transitory computer storage medium, readable by a computer and comprising code instructions of a computer program for execution of the method according to claim 21 ([0012]-[0013]).

Regarding independent claim 35, it is a server claim that corresponding to the method of claim 21. Therefore, it is rejected for the same reason as claim 21 above. Herzig further teaches a server for determining a conversational agent, comprising a processing circuit configured to implement the method according to claim 21 (Fig. 1, 112; [0032]-[0034]; Fig. 4, 906; [0063]).

Regarding independent claim 36, it is an electronic terminal claim that corresponding to the method of claim 29. Therefore, it is rejected for the same reason as claim 29 above.

Regarding dependent claim 37, it is an electronic terminal claim that corresponding to the method of claim 30. Therefore, it is rejected for the same reason as claim 30 above.

Regarding dependent claim 38, it is an electronic terminal claim that corresponding to the method of claim 31. Therefore, it is rejected for the same reason as claim 31 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Herzig, as applied in claims 21, in view of Un et al. (hereinafter Un), US 2016/0163332 A1.

Regarding dependent claim 22, Herzig teaches all the limitations as set forth in the rejection of claim 21 that is incorporated. Herzig does not explicitly discloses
wherein the computing is implemented by using a semantic analysis applied to at least one message exchanged in a message box and read by the server, said semantic analysis using a linguistic algorithm applied to text contained in said message.
However, in the same field of endeavor, Un teaches wherein the computing is implemented by using a semantic analysis applied to at least one message exchanged in a message box and read by the server, said semantic analysis using a linguistic algorithm applied to text contained in said message (Abstract describes an emotion classification algorithm for selecting an emotion type code (i.e. personality data item of a user) associated with semantic content in an interactive dialog system. A previous user input derived from certain aspects of the device usage, e.g., user online activity, user communications, calendar and scheduling functions, etc may contribute to the emotion classification algorithm; Fig. 3, 230a; [0039] user dialog input 230a may include any or all of user inputs from current or previous dialog sessions (i.e. ), e.g., as stored in history files on a local device memory, etc.; Fig. 4, 404, 405; [0044]-[0045] inputs to Emotion type classification algorithm may include messages exchanged by the user in email messages or instant messaging or chat applications; Fig. 4, 412; [0049] a user's emotions by sensing recent text messages communicated to and from device; Fig. 2, 230; [0026] describes text in the message input are analyzed to derive the intended meaning of the text and the representation of the semantic and/or emotional content in the message).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of selecting an emotion type code associated with semantic content in an interactive dialog system using current and previous user input as suggested in Un into Herzig’s system because both of these systems are addressing classifying user’s personality traits. This modification would have been motivated by the desire to provide techniques for determining suitable emotions to impart to semantic content delivered by an interactive dialog system (Un, [0003]).

Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Herzig, as applied in claims 29 and 36, in view of Zarlengo et al. (hereinafter Zarlengo), US 2018/0336048 A1.

Regarding dependent claim 32, Herzig teaches all the limitations as set forth in the rejection of claim 24 that is incorporated. Herzig does not explicitly discloses wherein the personality data items are determined manually.
However, in the same field of endeavor, Zarlengo teaches wherein the personality data items are determined manually (Fig. 3; [0047]-[0048] illustrates the defined psychometric data for the user may include providing one or more interactive graphical psychometric tests in a user interface of the computing device. The evaluation results are derived from users interacting with the graphical psychometric test).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing one or more interactive graphical psychometric tests in a user interface of the computing device to evaluate psychometric data for the user as suggested in Zarlengo into Herzig’s system because both of these systems are addressing classifying user’s personality traits. This modification would have been motivated by the desire to provide the virtual assistants the ability to understand users and their psychology to improve user interaction and personalization of options and prompts provided by the virtual assistant (Zarlengo, [0002]).

Regarding dependent claim 39, it is an electronic terminal claim that corresponding to the method of claim 32. Therefore, it is rejected for the same reason as claim 32 above.

Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Herzig, as applied in claims 29 and 36, in view of Strubbe et al. (hereinafter Strubbe), US 6731307 B1.

Regarding dependent claim 33, Herzig teaches all the limitations as set forth in the rejection of claim 24 that is incorporated. Herzig does not explicitly discloses comprising capturing, by a sensor, at least one parameter selected among identification data and security data.
However, in the same field of endeavor, Strubbe teaches capturing, by a sensor, at least one parameter selected among identification data and security data (Col 27, lines 18-24 discloses employing any suitable means for identifying the user such as face-recognition by means of the video image classifier 240, radio frequency identification token, smart card, voice signature, or a simple user interface that permits the user to identify him/herself with a biometric indicator such as a thumbprint or simply a PIN code).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using different means for identifying the user as suggested in Strubbe into Herzig’s system because both of these systems are addressing analyzing user’s personality. This modification would have been motivated by the desire to provide greater ease of use, enhance the quality of the interaction between user and the simulator, and increase the utility derived from interaction with the simulator. (Strubbe, Col 7, lines 23-27).

Regarding dependent claim 40, it is an electronic terminal claim that corresponding to the method of claim 33. Therefore, it is rejected for the same reason as claim 33 above.

Response to Arguments
Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Lin et al. (US 20200342179 A1) provides a technical solution related to establishing a characterized chatbot with personality.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143